Citation Nr: 0903929	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(diagnosed as adjustment and depressive disorders), to 
include post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

H. H., Associate Counsel 

INTRODUCTION

The veteran had active service from May 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 


As a preliminary matter, the Board notes that in an October 
2008 letter, the veteran was asked to clarify his wishes for 
representation.  In November 2008, the Board received a 
letter from a private attorney who had been authorized by the 
veteran to review his claims file.  The attorney stated that 
he would not be representing the veteran until he filed a 
formal notice of representation.  To date, no such notice has 
been filed, nor has the veteran formally appointed this or 
any other attorney or service organization as his 
representative.  Accordingly, the veteran is considered 
unrepresented at this time.  See 38 C.F.R. §§ 20.600 and 
20.603 (2008).


FINDINGS OF FACT

1.  The competent evidence demonstrates current diagnoses of 
depression and adjustment disorder, but does not contain a 
current diagnosis of PTSD.  

2.  The veteran did not engage in combat with the enemy.

3.  The evidence of record does not verify the in-service 
stressor of personal assault contended by the veteran.

4.  The competent evidence does not demonstrate that the 
veteran's current psychiatric disabilities are causally 
related to active service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  The VCAA notice requirements apply 
to all five elements of a service connection claim. The five 
elements are: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by a letter dated in July 2006.  
The notice included the type of evidence needed to 
substantiate the claim for service connection for a 
psychiatric condition (including PTSD) as due to personal 
trauma, and the veteran was notified that VA would obtain 
service medical records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  Regarding the content of the VCAA 
notice, the letters substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Board also notes that the veteran was not sent a VCAA 
notice that complied with the requirements of Dingess v. 
Nicholson, supra.  However, in this case the failure to 
provide such notice is moot since the claim is denied below 
and therefore no effective date or disability rating will be 
assigned in regard to the claim for service connection for a 
psychiatric condition.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file 
contains the veteran's service treatment records, as well as 
post-service reports of private treatment and examination.  
The Board acknowledges that the veteran's complete personnel 
file was not available for review.  However, a September 2006 
research response from the National Personnel Records Center 
(NPRC) indicated that the veteran's complete personnel file 
was not available and that further efforts to locate such 
documents would be futile.  Given this, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Additionally, although the appellant has not been afforded a 
VA psychiatric disability evaluation, the Board finds that 
one is not required.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

The Board finds that a medical examination in not necessary 
in this case.  While there is evidence of current psychiatric 
disabilities, there is no indication that such disabilities 
may be associated with the veteran's service.  There is no 
medical competent evidence to support his contentions that 
these problem started in service.  He has not presented any 
medical opinion which supports the claim, and his account of 
symptomatology since service is contradicted by more 
probative objective medical evidence, as is discussed more 
fully below.  In light of the foregoing, the Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

II.  Service Connection

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  A review of the medical record 
shows no diagnoses of a psychosis within one year of service 
discharge.   Thus, presumptive service connection on the 
basis of a chronic disease is not for application here.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).




a. Adjustment and Depressive Disorders

The veteran contends that his current psychiatric disorders, 
diagnosed as depression and adjustment disorders, stem from 
an in-service sexual assault, the details of which are more 
fully discussed in the PTSD analysis below.  

The medical evidence indicates that the veteran has veteran 
has been variably diagnosed with depression and adjustment 
disorder.  Thus, the evidence clearly supports the fact that 
the veteran suffers from a current psychiatric disability.  
However, there is no competent evidence linking any of the 
veteran's current psychiatric diagnoses with service, or any 
incident therein.  

The veteran's service treatment records are silent as to 
diagnosis or treatment of a psychiatric disorder.  On a 
February 1974 medical history report, the veteran indicated 
that he had depression or excessive worry, as well as 
frequent trouble sleeping.  However, service entrance and 
separation examinations revealed normal psychiatric clinical 
evaluations. 

Post-service private treatment records and examinations, 
dated from January 2000 to August 2004, are associated with 
the claims file and reflect the veteran's diagnoses of 
depression and adjustment disorders.  Notably, these 
psychiatric disorders were first diagnosed in January 2000, 
nearly 26 years after separation from service.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The Board acknowledges that the veteran has been incarcerated 
since January 2000; the veteran does not contend, and the 
evidence of record does not reflect, that he sought VA or 
private treatment for a psychiatric disorder prior to that 
time.  In January 2000, the veteran completed a medical 
history questionnaire and indicated that had never been 
treated for psychiatric/mental problems.  A mental disability 
screening, also from January 2000, showed that the veteran 
was suicidal and extremely sad.  Mental health records from 
that time note that the veteran was depressed and expressed 
ruminating thoughts over his recent 25-year prison sentence.  
In February 2000, he was admitted to crisis management for 
suicidal ideations.  Clinical notes from February 2000 
expressly attributed his depression (diagnosed as dysthymic 
disorder) and suicidal ideations to his prison sentence.  

There are three private, diagnostic and psychological 
examinations from February 2000, all of which variably 
provide diagnoses of adjustment and depressive disorders.  
Upon examination, each examiner linked the psychiatric 
disorders to the veteran's current incarceration and lengthy 
25-year sentence.  Notably, none of the examiners ever 
casually related such disorders to service, or suggested 
incurrence therein, as required for service connection.  See 
38 U.S.C.A. § 1110; Pond, supra.  

In addition to the foregoing medical evidence, the Board has 
considered the veteran's numerous written and reported 
assertions; however, none of this evidence provides a basis 
for allowance of service connection.  As indicated above, the 
denial of his claims turns on the medical matters of 
diagnosis and/or a nexus to service-matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran is not 
shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter.  See, e.g., Bostain 
v. West , 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, none of the lay assertions in this 
regard have any probative value.

In sum, there is no evidence of a psychiatric disorder during 
active service and no competent evidence relating any present 
psychiatric disorder to service.  There is also no evidence 
of any treatment for a psychiatric disorder, as defined by VA 
law, until many years after service.  Further, the veteran 
has not presented, identified, or even alluded to the 
existence of any probative medical opinion-i.e., one that 
supports a relationship between a current psychiatric 
disabilities and service. For 


these reasons, the veteran's claim for service connection for 
depressive and adjustment disorders must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence support the claim herein decided, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

b.  PTSD

In addition to the diagnosed depressive and adjustment 
disorders, the veteran also claims that he suffers from PTSD 
as a result of the alleged in-service assault.  The Board 
will now consider whether service connection for such a 
disability is warranted.  

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). Section § 3.304(f) of 38 C.F.R. was amended in June 
1999, effective retroactively to March 7, 1997, to revise the 
provisions regarding the type of evidence required to 
establish service connection for PTSD.  In March 2002, 38 
C.F.R. § 3.304(f) was again amended, effective March 7, 2002, 
with respect to claims based on personal assault. See 67 Fed 
Reg. 10330-10332 (March 7, 2002), (codified at 38 C.F.R. § 
3.304(f)(3)).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  In this case, the veteran served 
during a period of wartime and peacetime from May 1974 to May 
1976.  A review of his DD-214 fails to demonstrate that the 
veteran engaged in "combat with the enemy."  Furthermore, 
the veteran is not claiming that his stressor is related to 
combat.  In these circumstances, where the alleged stressor 
is not combat related, the veteran's lay testimony, in and of 
itself, is not sufficient to establish the 


occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or 
statements. See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996). See also 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran alleges. See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f) 
noted above reflect a recognition that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in- 
service stressor premised on personal assault. See YR v. 
West, 11 Vet. App. 393, 399 (1998). See also VA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 17, Developing Claims for Service Connection for PTSD 
Based on Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3) (2008), if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3) (2008).

After carefully considering the record in light of the above, 
the Board finds that there is no credible supporting evidence 
that the veteran's claimed in-service personal assault 
stressor actually occurred.  Moreover, the veteran has not 
been diagnosed with PTSD.  

The veteran has alleged that he developed PTSD as a 
consequence of being the victim of a sexual assault that 
occurred while he was serving aboard the U.S.S. Saratoga in 
1975 or 1976.  In further detail, he contents that after a 
night of heavy drinking while on leave in Rome, Italy, a 
lieutenant commander befriended him and "sodomized" him.  
The veteran readily admits that he did not report the 
incident to anyone and that there is no medical evidence 
available from that time period to support his claim.  See VA 
Form 9, Appeal to Board of Veteran's Appeals, July 24, 2007.  
His service treatment records do not reflect treatment for 
any acquired psychiatric disorder.  The only mental condition 
referenced in these documents was in February 1974.  At that 
time, in a report of medical history, the veteran checked 
"yes" as to having had depression or excessive worry.  
There was no follow up at the time and this reference was 
reported prior to the incident described above.

The record does not reflect medical/mental health treatment 
for many years following service.  As previously noted, the 
veteran was incarcerated in January 2000.  Post service 
private records show that the veteran was seen by 
correctional facility psychologists (and other mental health 
workers) on numerous occasions with complaints of depression 
and suicidal ideations, beginning in January 2000.  The 
primary diagnoses were adjustment disorder and depressive 
disorder.  The psychological examinations and assessments 
from this time period directly linked the diagnosed 
psychiatric conditions to the veteran's incarceration.  
Notably, the treatment notes do not reflect a diagnosis of 
PTSD; furthermore, no other evidence of record indicates such 
a diagnosis.  Therefore, an essential criterion for 
entitlement to service connection for PTSD has not been 
established.  See 38 C.F.R. § 4.125(a).  



A careful review of the record reveals there is no evidence 
in the veteran's service records to reflect that a report of 
any physical assault or sexual assault was made or that 
medical attention or counseling was provided.  The Board has 
considered the evidence in view of 38 C.F.R. § 3.304(f)(3); 
however, there is simply no objective evidence whatsoever to 
support the assertion sexual assault.  Here, it is 
acknowledged that the veteran's complete personnel file is 
not available for review, and a search for such records 
conducted by the NPRC was fruitless.  However, the Board 
again notes that the veteran admits no such reports of the 
alleged assault exist.  The Board also points out that no 
credible supporting evidence from other sources pertaining to 
the veteran's claimed stressor has been submitted to 
substantiate that any such stressor, in fact, actually 
occurred.  Further, the Board finds that the current record 
does not present a sufficient basis for seeking a medical 
opinion in this regard. See 38 C.F.R. § 3.304(f)(3).

The Board has considered the places, types and circumstances 
of the veteran's service as documented by his personnel and 
service treatment records, as well as all pertinent medical 
and lay evidence in the adjudication of this appeal.  The 
fact remains, however, that because the veteran's alleged in- 
service stressor is not combat- related, credible evidence 
other than the veteran's own assertions is needed to 
corroborate the occurrence of the claimed in-service 
stressful experiences. Simply stated, such evidence is 
lacking in this case, and there is nothing within the 
provisions of section 1154(b) (or elsewhere) that provides an 
exception to this evidentiary requirement.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, accordingly, his claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of a PTSD diagnosis, and 
any credible evidence to corroborate the occurrence of the 
veteran's claimed in- service stressor, that doctrine is not 
applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  .


ORDER

Entitlement to service connection for a psychiatric disorder 
(diagnosed as adjustment and depressive disorders), to 
include post-traumatic stress disorder (PTSD) is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


